Citation Nr: 1444520	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-11 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia



THE ISSUES

1. Entitlement to service connection for a claimed sleep disorder, to include hypersomnia.

2.  Entitlement to a rating in excess of 70 percent for the service-connected psychiatric disorder, currently characterized as bipolar disorder without depression and panic disorder without agoraphobia.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services





ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to September 2006.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from February 2007 and August 2008 rating decisions of the ROs in St. Petersburg, Florida and Chicago, Illinois, respectively.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.
 
In the February 2007 rating decision, the RO denied service connection for hypersomnia.  The Board notes that service connection for dysthymic disorder with chronic anxiety also was also granted in the February 2007 rating decision, but the Veteran did not appeal the rating assigned at that time.  

In the August 2008 rating decision on appeal, the RO expanded the Veteran's service-connected psychiatric disability to include bipolar disorder with depression and panic disorder without agoraphobia and increased the assigned rating to 50 percent.  

In a March 2011 rating decision, the RO assigned a 70 percent rating. However, since the increase does not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status. AB v. Brown, 6 Vet App 35 (1993)

In January 2012, the Board remanded the claims of service connection for sleep disorder, claimed as hypersomnia, and an increased rating for psychiatric disorder, as well as claims for service connection for a cervical spine ankylosing spondylitis and a total disability rating based upon individual unemployability by reason of service-connected disability (TDIU).

The Board also remanded the matter of the propriety of reduction of VA compensation based on 34 days of inactive duty pay in 2008 for issuance of a Statement of the Case (SOC) in accordance with Manlicon v. West, 12 Vet App 238
(1999).  The RO issued a SOC on this matter in June 2012.  As a timely Form 9, Appeal to the Board, is not of record, this matter is not before the Board.

In April 2014, the RO issued a rating decision granting service connection for cervical degenerative joint disease/cervical spine ankylosing and granting a TDIU rating.  As this decision represents a full grant of these matters previously on appeal, they are no longer before the Board.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


REMAND

The Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998). As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.

As indicated, the Board remanded remaining matters on appeal in January 2012 for additional development.  The Board's review of the claims file reveals that some of the directed development has yet to be accomplished.  

In the January 2012 remand, the Board noted that, while VA treatment records dated through March 2011, more recent treatment records may be available.  In a report of contact dated in February 2012, the Veteran indicated that she continued to receive treatment at the VA Medical Center (VAMC) in Atlanta.  

While treatment records dated through June 2012 are associated with the claims file, more recent treatment records may be available.  
  
The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

With respect to the claim for service connection for sleep disorder, in the January 2012 remand, the Board instructed that the Veteran be afforded a VA examination to determine the nature and etiology of the claimed disorder.  At that time, the Board noted that the service treatment records documented treatment for hypersomnia, while post-service treatment records documented complaints of sleep problems related to her service-connected psychiatric disability. The examiner was asked to address whether the Veteran had a sleep disorder that was related to service or to service-connected disability.

While the Veteran was afforded an examination in April 2012, that examiner indicated that the Veteran suffered from fatigue and indicated that she did not meet the criteria for a diagnosis of chronic fatigue syndrome. That examiner did not provide an opinion on the etiology of the claimed fatigue or indicate whether as diagnosis of a sleep disorder was appropriate.  

An April 2012 psychiatric examination report discussed the Veteran's sleep problems, but did not indicate whether such symptomatology was attributable to a separate disorder.  From these examinations, it is unclear as to whether the Veteran suffers from a separate sleep/fatigue disorder that is attributable to service or service-connected disability.

Moreover, while copies of the Veteran's service treatment records were submitted prior to the examination, it appears that the Veteran's complete personnel and treatment records folders were not associated with the claims file until after this examination.

For the reasons expressed, the medical opinion evidence currently of record is inadequate. Therefore, the Board finds that additional action to obtain the required medical opinion is necessary. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Board notes that these matters have yet to be readjudicated, as instructed in the January 2012 remand.  While the April 2014 rating decision reflects that a Supplemental SOC addressing these matters would be issued, this is not of record.

Finally, the record reflects that the Veteran reported on the April 2012 VA examination that she was in receipt of disability benefits from the Social Security Administration (SSA). While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991). 

Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal. See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).

Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take all indicated action to obtain from the VAMC copies of all outstanding pertinent records of evaluation and/or treatment of the Veteran, since June 2012. The RO should follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.
 
2. The AOJ also should request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination. In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. All records/responses received should be associated with the claims file.

3.  The AOJ then should take appropriate steps to send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for increased rating for psychiatric disorder and the claim for service connection for sleep disorder. If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain copies of those records. 

If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and her representative and request them to submit the outstanding evidence.

4.  The AOJ finally should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed sleep disorder.

The entire electronic claims file, must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should specifically indicate whether the Veteran has a separate Axis I diagnosis of a sleep disorder, or if the Veteran's report of sleeping problems is a manifestation of another psychiatric disorder.

If a sleep disorder is found, the examiner should state whether it is at least as likely as not (50 percent probability or greater) the disability had it clinical onset during service or otherwise was due to an event or incident of that service, to include hypersomnia manifested therein, or was caused or aggravated by a service-connected disability.

The examiner is advised that the Veteran is competent to report symptoms and treatment and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

 A complete rationale should be provided for any opinions expressed.

5.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



